Citation Nr: 1621778	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-16 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for joint pain/muscle pain, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a skin condition.

4.  Entitlement to service connection for headaches, to include as secondary to service-connected anxiety disorder.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for chronic fatigue syndrome.

7.  Entitlement to an initial rating in excess of 30 percent for increased rating for anxiety disorder, not otherwise specified (NOS) with insomnia.

8.  Entitlement to an increased rating for a right ankle disability.
REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from November 1985 to January 1993.

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, Roanoke, Virginia and Newnan, Georgia.  Jurisdiction of the appeal now resides with the Roanoke RO.

The Veteran testified before the undersigned at a December 2015 Video Conference hearing.  The hearing transcript is of record.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for headaches, entitlement to service connection for hypertension, and entitlement to service connection for muscle/joint pain, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the record, during his December 2015 Video Conference hearing, and prior to promulgation of a decision in the appeal, the Veteran informed the Board that he wished to withdraw his appeal of the claim of entitlement to service connection for chronic fatigue syndrome.

2.  As of October 20, 2010, the Veteran's right ankle disability has been manifested by marked limitation of motion and ankylosis; there is no deformity of the ankle.

3.  Throughout the entire initial rating period on appeal, the Veteran's anxiety disorder has been productive of occupational and social impairment with reduced reliability and productivity, due to such symptoms as panic attacks more than once a week, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

4.  The Veteran's low back disability is etiologically related to the service-connected right ankle disability.

5.  The Veteran's skin condition, prurigo nodularis, of the bilateral shoulders is etiologically related to the service-connected anxiety disorder.


CONCLUSIONS OF LAW

1.  The appellant has met the criteria for withdrawal of an appeal for entitlement to service connection for chronic fatigue syndrome.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2014); 38 C.F.R. § 20.204 (2015).
2.  As of October 20, 2010, the criteria for an increased rating of 30 percent, but not higher, for a right ankle disability, have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71(a), Diagnostic Code 5270 (2015).

3.  The criteria for a 50 percent rating, but not higher, for anxiety disorder are met for the entire initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2015).

4.  The Veteran's low back disability was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

5.  The Veteran's skin condition, identified as prurigo nodularis, currently located on the bilateral shoulders, was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

Withdrawn Claim

An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2015). 

During his December 2015 Video Conference hearing, the Veteran indicated on the record that he wished to withdraw his appeal with regard to the issue of entitlement to service connection for chronic fatigue syndrome.

The Board finds that the Veteran's statement on the record during his December 2015 Board hearing qualifies as a valid withdrawal of the issue under 38 C.F.R. 
§ 20.204.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to that issue and it is dismissed without prejudice as it relates to that issue.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2015); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Skin Condition 

The Veteran contends that he has a current skin condition related to his active military service in the Persian Gulf, or in the alternative, related to his service-connected anxiety disorder.

Service treatment records show that the Veteran was seen in December 1991 for a soft mobile mass in his mid-back.  It was assessed as a sebaceous cyst.  He was seen again in May 1992 for a mid-back lesion of unknown etiology, which was later diagnosed as an epidermoid cyst.  He underwent a procedure to remove the cyst, for which there were no reported complications.  

During VA examination in August 1995, the Veteran reported a rash, that he claimed started within the previous year.  It appeared in the crease of the right arm and elbow or the antecubital fossa, and lasted for about a day or so, with flares occurring about once a month.  There was no pain, no itching and no bleeding.  The Veteran indicated that he had no idea what caused the rash, but it never completely disappeared.  Another August 15, 1995, VA examination report shows that the Veteran reported that he was stressed, not knowing what he was exposed to in the Persian Gulf, and that he was having irregular sleeping and growths on his eyes, below his lower lip and under his arm, and a rash on his arm.  The diagnoses at that time were: history of seborrheic keratosis of the axillary region, history of intradermal nevus with some junctional activity, history of squamous papilloma of the left axillary region, and nummular eczema of the right antecubital fossa.

During another VA examination later in August 1995, the Veteran reported that on his return from the Gulf War in 1991, he noticed some skin lesions on his eyelid.  He also had similar lesions in the axillary area and neck.  He reported a previous history of boils in the axillary area, but no other significant skin problems.  He stated that the eruption on his antecubital fossa was basically asymptomatic as were the other skin lesions.  On physical examination, he had a few papillomatous skin tags on his eyelids, axillary area and neck.  In addition, he had a minimal erythematous scaly eruption in the right antecubital fossa.  There was no scarring or limitation of motion.  The impression was papillomatous skin tags of no consequence, in frictional areas.  The examiner concluded that the skin tags were common and thus, unrelated to the Veteran's Gulf War service.  It was also noted that the Veteran had minimal nummular eczema of his right arm.

On VA examination in March 2013, the examiner noted the Veteran had numerous epidermoid cysts, which the Veteran reported developed in 1992.  The examiner opined that the Veteran's claimed skin condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness, and that there was no supporting evidence for aggravation of the Veteran's claimed skin condition.  The rationale provided was that according to up to date medical literature, there is no supporting evidence for association of epidermoid cyst and factors surrounding the Veteran's active military service, and the Veteran's claimed disability pattern is a diagnosable, but medically unexplained chronic multi-symptom illness of unknown etiology.  The examiner also noted that an epidermoid cyst most often occurs in areas where there are small hair follicles and larger oil glands (sebaceous glands), such as the face, neck, upper back and groin, and several factors can lead to this abnormal proliferation of cells.

In a November 2015 statement, the Veteran's private physician, J.S. noted that the Veteran was evaluated that month for itching and lesions on the shoulder area.  He was biopsied on that visit and shown to have a diagnosis of prurigo nodularis.  He was also noted to have scarring, which was noted to be areas of hyperpigmentation from previously healed lesions.  The physician also noted that prurigo nodularis can be a bothersome disease, usually seen as multiple, intensely pruritic, excoriated nodules erupting secondary to itching or rubbing, and in current practice, it is still a condition of unknown etiology.  However, Dr. J.S. also noted that many conditions have been reported to induce prurigo nodularis, and it is often associated with anxiety.

The evidence of record does not show that the Veteran has a current skin condition that has been shown to be related to his active duty service in the Persian Gulf.  However, there is probative medical evidence of record, specifically, the November 2015 opinion from J.S. noted above, suggesting that the currently diagnosed prurigo nodularis of the shoulders may be related to the Veteran's service-connected anxiety disorder.  There is no other medical evidence of record addressing whether the Veteran's current skin condition is related to his service-connected anxiety disorder.  As such, the Board finds that the November 2015 opinion of J.S. is the only probative medical evidence of record on this issue.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a skin condition of prurigo nodularis currently identified on the bilateral shoulders is warranted.  38 U.S.C.A. § 5107(b) (West 2014).

Low Back Disability

The Veteran contends that he has a current low back disability, related to an altered gait that developed as a result of his service-connected right ankle disability.
The Veteran was afforded a VA examination in response to his claim in June 2014.  The examiner concluded that there was no lumbar spine condition noted on examination, related to any gait abnormalities, and that the Veteran had no biomechanical condition of the right lower extremity to cause a lumbar spine condition where the potential for radiculopathy was present.  

December 2014 records from private physician, Dr. J.W., show that the Veteran walked with a limp and used a cane for assistance.  He was unable to heel and toe walk, due to ankle pain.  Active lumbar range of motion was limited and painful in all directions.  Motion palpation of his spine revealed the presence of a subluxation complex of the L5-S1 motion unit with restricted intersegmental motion.  He diagnosed low back pain, muscle spasm, and lumbar subluxation complex.  Dr. J.W. also noted that the Veteran suffered from chronic ankle pain from an injury sustained in 1991, and the injury and resultant pain since that time has caused the Veteran to walk with a limp.  He opined that it is reasonable to conclude that the Veteran's ankle condition is a contributing factor in his progressive lower back pain, due to several factors including, an alteration of gait, a shift in weight-bearing, and deviation in balance and center of gravity.  Dr. J.W. noted that these factors together affect the kinetic chain, which can lead to joint dysfunction in more proximal joints, i.e. pelvis and lumbar spine.

Another VA medical opinion was submitted in September 2015.  The reviewing examiner opined that the Veteran's lumbar condition is less likely as not proximately due to or the result of his right ankle arthritis.  In rendering his opinion, the examiner noted that Dr. J.W.'s opinion was not consistent with known medical knowledge.  The Veteran's gait abnormalities only cause back conditions in the case of the paralytic, or so called "waddling gait," in which case the pelvis swings with increased speed and shear force, leading to the development of arthritic changes in the lumbar spine.  The evidence does not show that the Veteran has this type of gait nor this diagnostic finding.  The examiner also found that the diagnosis of subluxation, given by Dr. J.W., is not an accepted medical condition in this scenario and is a chiropractic concept referring only to signs and symptoms.  Further, chiropractic literature has itself found that this concept is incorrect and does not exist.  The examiner concluded that based on this knowledge of the case, the first opinion, that there is no diagnosis beyond back pain, a subjective symptom only, is correct.

The Board finds that all the opinions of record addressing whether the Veteran has a current low back disability caused or aggravated by his service-connected right ankle disability are probative, as they provide clear conclusions with supporting data, and reasoned medical explanations connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).
The medical evidence thus contains competent and probative medical opinions in favor of and against the Veteran's claim.  The Board finds that the probative evidence is at least in equipoise as to whether the Veteran's current low back disability, diagnosed as lumbar subluxation complex, is related to his service-connected right ankle disability.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.  38 U.S.C.A. § 5107(b) (West 2014).

Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

Each disability must be considered from the point of view of the Veteran who is working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015). 

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2015).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 
1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to these disabilities.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Right Ankle

The Veteran's right ankle arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5270. 

Arthritis due to trauma that is substantiated by X-ray findings is rated for degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis (hypertrophic or osteoarthritis) under 38 C.F.R. § 4.71a, Diagnostic Code 5003, established by X-ray findings, is rated on the basis of the limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, compensable evaluations are warranted for involvement of two or more major or minor joint groups.  Id.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2015).

A 10 percent rating is warranted for moderate limitation of motion of an ankle and a 20 percent rating is warranted for marked limitation of motion of an ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.

Ankylosis of an ankle warrants a 20 percent evaluation if it is in plantar flexion, at less than 30 degrees.  A 30 percent evaluation is warranted if the ankylosis is in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  A 40 percent evaluation is warranted if the ankylosis is in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270. 

Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II (2015).  In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In a May 1993 rating decision, the RO granted service connection for residuals, right ankle injury with traumatic arthritis.  An evaluation of 20 percent was assigned, effective January 20, 1993.  The Veteran filed his current claim for an increased rating on September 23, 2011, arguing that an increased rating was warranted because the right ankle symptomatology now included ankylosis.  See September 23, 2011 and November 8, 2011 statements from the Veteran's representative.  In a September 2015 rating decision, the RO granted an increased rating of 30 percent for the service-connected right ankle injury with traumatic arthritis, effective February 25, 2014.

Considering the overall evidence, the Board finds that a 30 percent rating is warranted for the Veteran's right ankle arthritis beginning October 20, 2010.

Private treatment records dated October 20, 2010 show objective findings of pain on palpation.  Range of motion was noted as dorsiflexion 10 degrees and plantar flexion 30 degrees.  Private treatment records also show an impression of chronic ankle sprain, DJD right ankle, ankylosis on October 20, 2010.  There were findings of chronic right ankle pain with ankylosis in December 2011, and a diagnosis of ankylosis, right ankle in June 2012.  

Treatment reports from the Salem VA Medical Center dated in January 2011 note findings of very minimal flexion and extension, and the use of an ankle brace.  

On VA examination in April 2011, there was evidence of abnormal weight bearing and guarding of movement, gait was antalgic and range of motion was reported as severely limited to dorsiflexion of 0-3 degrees and plantar flexion of 0-5 degrees; however, the examiner concluded that there was no ankylosis of the right ankle.  
During VA examination in July 2012, the Veteran reported increased pain in the right ankle and using a single point cane.  Hydrocodone medication had been added for pain.  Pain was noted to be decreased when elevating the leg, with heat, and with rest.  On physical examination, range of motion continued to be severely restricted.  It was reported as plantar flexion was to 5 degrees and dorsiflexion was to 10 degrees.  All movement caused pain.  With repetitive motion, dorsiflexion was reduced to 5 degrees.  Functional loss consisted of less movement than normal, weakened movement, and pain on movement.  Muscle strength was reduced in the right lower extremity, but there was no evidence of joint instability or laxity.  Again, peculiarly, even with the severe limited motion reported, the examiner found that there was no ankylosis of the right ankle.

Private treatment records from Foot & Ankle Clinic of the Virginias confirms ankylosis on February 25, 2014.  These records also show that range of motion for the right ankle was plantar flexion between 30 and 40 degrees, or dorsiflexion between 0 and 10 degrees.

VA treatment records show bony hypertrophy, which is ankylosed in August 2014.  

Notwithstanding the findings on VA examination in April 2011 and July 2012, October 20, 2010, December 2011 and June 2012 private treatment records all show findings of ankylosis of the right ankle.  As such, the Board finds that in resolving all doubt in the Veteran's favor, the evidence warrants an increased rating for the service-connected right ankle disability, and a 30 percent rating, but not higher is granted, effective October 20, 2010, the date the medical evidence of record first shows ankylosis of the right ankle, given that the Veteran filed his claim for increase within one year of this date, on September 23, 2011.  See 38 U.S.C.A. § 5107, 5110; 38 C.F.R. §§ 3.102, 3.400, 4.71(a), Diagnostic Code 5270; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

The Board finds that as there is no evidence during the appeal period of ankylosis of the right ankle with plantar flexion at more than 40 degrees, or dorsiflexion at more than 10 degrees, or abduction, adduction, inversion or eversion deformity, a 40 percent rating is not warranted under Diagnostic Code 5270.  

The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis, as is the case here.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  


Anxiety Disorder, NOS with Insomnia

A 10 percent evaluation is considered warranted for anxiety disorder, NOS if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  
38 C.F.R. § 4.130, Diagnostic Code 9413.

A 30 percent rating is considered warranted for anxiety disorder, NOS if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9413.

A 50 percent rating is warranted for anxiety disorder, NOS if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9413. 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

Scores ranging from 31 to 40 reflect "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school)."  Id.  

A score of 41 to 50 is indicated where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A score of 51-60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

A score of 61-70 is indicated when there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  

The symptoms listed in the criteria for a 50 percent evaluation are not intended to serve as an exhaustive list, but as examples of the type of symptomatology that would warrant that evaluation, but without those factors, differentiating a 30 percent evaluation from a 50 percent evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational and social impairment equivalent to that which would be caused by those listed in the rating criteria the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 442.

In a November 2012 rating decision, the RO granted service connection for anxiety disorder NOS with insomnia.  A 30 percent evaluation was assigned, effective September 19, 2011.  The Veteran has appealed this initial rating.

The evidence of record shows that the Veteran has experienced nervousness, anxiety and panic attacks throughout the appeal period.  He has also reported demonstrated disturbances in motivation and mood and difficulty in establishing and maintaining effective work and social relationships, as a result of his severe anxiety.  The Board also notes that the Veteran's preoccupation and anxiety surrounding his right ankle disability, which he has reported is essentially the cause of his anxiety and mood disturbance is indicative of impaired abstract thinking.

In December 2011, during treatment with his primary care physician, the Veteran reported becoming extremely nervous about his right ankle condition.  During a mental health intake examination in January 2012, he reported experiencing intense anxiety episodes (tremors, hand shaking, trouble talking) in response to stressful situations, that lasted 10-15 minutes and occurred every other month or so.  He also indicated that his anxiety impaired his social interaction.  On VA examination in July 2012, the Veteran complained of chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  He still reported anxiety, although it was better controlled with medication.  On mental status examination in January 2014, the Veteran reported anxiety episodes two to three times a week, with more acute attacks lasting from ten to fifteen minutes.  He described his mood as indifferent, sluggish, moody, uninterested and apathetic.  He also reported mood swings.  He denied depression, but endorsed below average energy level and constant draining fatigue.  In addition, the examiner noted that he had a defeated quality and that he may have been having difficulty conceptualizing some of his emotions.  The examiner also noted that the Veteran had been significantly avoidant of the ordinary activities of life.  The January 2014 examiner also discussed the Veteran's interpersonal relationships, noting that since the military, he had become increasingly reticent, avoidant, detached and schizoid-dependent, to the point where he has regressed back to a level of childlike dependency on his parents.

In essence, the evidence shows that the Veteran's anxiety disorder has been productive of symptoms that are listed in the 10 percent, 30 percent, 50 percent and 70 percent, levels.  The symptoms themselves, however, are not the determinative factor; rather, it is the resulting social and occupational impairment that is paramount.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Board finds that the Veteran's symptoms, noted above, more nearly approximate occupational and social impairment with reduced reliability and productivity, and the criteria for a 50 percent rating.  Therefore, resolving all doubt in the Veteran's favor, the Board concludes that a 50 percent rating for the Veteran's anxiety disorder is warranted for the entire period on appeal.

The Board further concludes that a rating in excess of 50 percent is not warranted for the anxiety disorder at any time during the appeal period, as the evidence does not show that the Veteran has deficiencies in most areas such as family relations, work, school, judgment, thinking, or mood.  In this regard, he maintains a very close relationship with his parents, whom he lives with, and there are no noted mental deficits or impaired judgment that would impair his ability to attend school if he chose to do so.  In addition, the Veteran has not experienced symptoms of such frequency, severity or duration to equate to the criteria for a 70 percent rating, and has not demonstrated the symptoms noted, such as suicidal ideation, obsessional rituals, impairment of speech, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene. Thus, a 50 percent rating, and no higher, is assigned for the entirety of the appeal period.


ORDER

The claim for entitlement to service connection for chronic fatigue syndrome is dismissed.

Service connection for a low back disability is granted.

Service connection for a skin condition, prurigo nodularis, currently located on the bilateral shoulders, is granted.

A 30 percent rating for a right ankle injury with traumatic arthritis is granted, effective October 20, 2010.

A 50 percent rating for anxiety disorder, NOS with insomnia is granted for the entire period on appeal.





REMAND

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(c), 
(d) (2015).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2015).
Headaches

The Veteran contends that he has currently demonstrated headaches, as a result of a head injury (laceration) during active military service.  He also testified during his December 2015 Video Conference hearing that his headaches are related to his service-connected anxiety disorder.  Specifically, he claims that his anxiety disorder causes him to suffer from insomnia, which in turns causes him to have headaches.
The Veteran was afforded a VA examination in March 2015, in response to his claim.  The examiner opined that the Veteran's reported headaches were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In rendering his rationale, he noted that the Veteran did not complain of headaches following the event and that he did not have a recurrent headache after the in-service injury.  However, the Veteran testified at his Board hearing in December 2015 that February 1992 service treatment records show that he indicated that he was having a difficult time with headaches.  He also reported that the records appear to have been altered to make it appear as if he was indicating that he did not have problems with headaches.  The Veteran has reported that he experienced headaches following his in-service head injury, and although he did complain about the headaches in service, but because he had more serious medical issues to seek treatment for, he did not go to the clinic to be treated for his headaches.  Instead, he would treat them himself with over the counter pain medication.  

The Board finds the Veteran's reports of headaches in service following his head injury and continuously since that time to be credible.  As such, the March 2015 VA examiner's negative opinion is partly based on the inaccurate factual premise that the Veteran did not complain of headaches in service following his head injury.  Therefore, the Board finds the opinion inadequate for evaluation purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As noted above, the Veteran also contends that his headaches are related to insomnia brought on by his service-connected anxiety disorder.  See December 2015 Video Conference hearing transcript.  There is no opinion of record addressing whether the Veteran's headaches were caused or aggravated by his service-connected anxiety disorder.  The Board is required to consider all theories of entitlement to service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).

As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's headaches is necessary.  38 U.S.C.A. § 5103A (d) (West 2014).

Hypertension

During his December 2015 Board hearing, the Veteran reported that he believed his hypertension was related to his service-connected right ankle disability and his service-connected anxiety disorder.  Specifically, he reported that when he has increased right ankle pain, he experiences increased anxiety, which in turn causes his blood pressure to rise.  See December 2015 Video Conference hearing transcript.  There is no opinion of record addressing whether the Veteran's hypertension was caused or aggravated by his service-connected right ankle and/or anxiety disorder.  The Board is required to consider all theories of entitlement to service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's hypertension is necessary.  38 U.S.C.A. § 5103 A (d) (West 2014).

Muscle/Joint Pain

The Veteran contends he has experienced joint/muscle pain in the fingers, hands, ankles and shoulders since separation from service.  He argues this pain is secondary to an undiagnosed illness acquired while serving in the Persian Gulf War.  

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability that cannot be attributed to any known clinical diagnosis, but instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i) (2015).  See also 76 Fed. Reg. 81834 (Dec. 29, 2011). 

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. 
§ 3.317.  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).

The Veteran's February 1992 separation examination shows that he complained of swollen, painful joints since service.

Post-service treatment records, including Social Security Administration (SSA) records show that the Veteran has complained of chronic fatigue and muscle and joint pain.  

On VA examination in March 2013, the examiner noted that the Veteran denied muscle or joint pain.  However, during his December 2015 Video Conference hearing, the Veteran testified that he has had continuous muscle/joint paint since active military service, and that he never denied these symptoms during his March 2013 VA examination.  He also reported that although his muscle/joint pain has decreased at times, it has never completely dissipated since it started during service.  He alleges that he does not know why the examiner stated that he denied these symptoms during the VA examination.  

As noted, the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 101(33); 38 C.F.R. § 3.317(e)(2).  In light of the Veteran's status as a Persian Gulf Veteran with complaints of joint and muscle pain, and the absence of determination of any known clinical diagnosis attributed to the claimed joint/muscle pain, the Board finds that a VA examination report and medical opinion should be afforded to properly adjudicate this claim on appeal.

The appellant is hereby notified that it is the appellant's responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015). 

Accordingly, the case is REMANDED for the following action:

1.  With any required assistance of the appellant, obtain any outstanding VA and/or private medical records and associate them with the claims file.

2.  Following completion of the above, schedule the Veteran for a new VA examination to determine the nature and etiology of his claimed headache disorder.  The examiner should review the claims folder and note such review in the examination report or an addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current headache disorder is etiologically related, in whole or in part, to the Veteran's active military service.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis by itself for a negative opinion where there are lay statements of in service injury or symptoms.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then, schedule the Veteran for a new VA examination to determine the etiology of his hypertension.  The examiner should review the claims folder and note such review in the examination report or an addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently demonstrated hypertension is etiologically related, in whole or in part, to the Veteran's active military service, or to his service-connected ankle disability and/or anxiety disability.

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension was aggravated (chronically worsened) by his service-connected ankle disability and/or his anxiety disability.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis by itself for a negative opinion where there are lay statements of in service injury or symptoms.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then, schedule the Veteran for a VA Gulf War Illness examination.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current disability of the joints or muscles that began during active service, or is related to an incident of service.

If there are symptoms of joint pain and/or muscle pain that cannot be attributed to a known clinical diagnosis, the examiner must provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness related to the Veteran's Persian Gulf War service.

5.  Thereafter, the AOJ should readjudicate the Veteran's claims based on the evidence of record.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


